Citation Nr: 0701508	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-03 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a special apportionment of the veteran's 
disability compensation benefits in excess of $250.00 per 
month, prior to February 23, 2005, the date the appellant's 
marriage to the veteran was terminated by divorce.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to May 
1980.  The appellant seeks increased apportionment benefits 
as the veteran's estranged spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2003 special apportionment decision 
of a Department of Veteran's Affairs (VA) Regional Office 
(RO) that awarded a special apportionment of $250.00 per 
month to the veteran's spouse (the appellant).  In March 
2004, the appellant testified at a hearing that was held via 
videoconference from the RO.  In June 2005, the claim was 
remanded for additional development.


FINDINGS OF FACT

1.  The veteran has been awarded service connection for 
degenerative disc disease of the lumbosacral spine; fracture 
of the right femur, post-operative, with shortening; fracture 
of the left femur, post-operative, with shortening; fracture 
of the right tibia and fibula; a facial scar; and fracture of 
the mandible.  Since October 1, 1991, these disabilities have 
been rated as 80 percent disabling.  Also since October 1, 
1991, the veteran has been in receipt of a total disability 
rating based upon individual unemployability due to service-
connected disabilities.

2.  The appellant's apportionment was $250.00 per month from 
July 1, 2003, until the time of her divorce from the veteran 
in February 2005.

3.  At the time the appellant was awarded a special 
apportionment of the veteran's VA disability income, his 
monthly VA disability income was $2,318.00 per month.  
Effective December 1, 2003, his compensation rate increased 
to $2,366.00 per month.  Effective December 1, 2004, his 
compensation rate increased to $2,366.00 per month.  At the 
time of his divorce from the appellant, the veteran was 
receiving $2,366.00 per month in VA disability income.  

4.  The veteran is obligated, pursuant to a November 2005 
amended divorce decree, to pay $250.00 per month to the 
appellant.

5.  The appellant's monthly income does not exceed her 
monthly expenses.

6.  The award of a special apportionment in excess of $250.00 
per month would cause the veteran undue financial hardship.


CONCLUSION OF LAW

An increased monthly apportionment for the appellant is not 
warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5307 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.450, 
3.451, 3.452, 3.453, 3.458 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Special Apportionment

The appellant contends that she is entitled to an increased 
special apportionment because of financial hardship.  
Specifically, the appellant cites her limitations as to 
gainful employment due to physical disability and significant 
medical expenses.  

A veteran's compensation may be specially apportioned if 
hardship is shown to exist on the part of the veteran's 
dependents as long as such apportionment would not cause 
undue hardship to the veteran.  38 C.F.R. § 3.451.  
Ordinarily, an apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him, 
whereas an apportionment of less than 20 percent of the 
veteran's benefits would not provide a reasonable amount for 
any apportionee.  38 C.F.R. § 3.451.

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances described in 38 
C.F.R. § 3.451.  That regulation provides that without regard 
to any other provision regarding apportionment, where 
hardship is shown to exist, compensation may be apportioned 
between the veteran and his "dependents" on the basis of the 
facts of the individual case, as long as it does not cause 
undue hardship to the other persons in interest.  38 C.F.R. § 
3.451.

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  38 
C.F.R. § 3.451.  The special apportionment was designed to 
provide for an apportionment in situations where a veteran is 
reasonably discharging his responsibility for the support of 
any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving "dependents" additional support.  See, e.g., Vet. Reg. 
No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. 
No. 6(c), 4 (June 1934).

By an October 2003 decision, the appellant was awarded a 
special apportionment of the veteran's VA disability income 
in the amount of $250.00 per month.  At the time of the 
award, the veteran's only income consisted of his VA 
disability income of $2,318.00 per month, and this income was 
found to exceed his monthly expenses by $748.00 per month.  
The appellant had no monthly income, and her expenses were 
$1,241.00 per month.  The RO determined that the appellant 
had provided sufficient evidence of financial hardship, and 
that an award of $250.00 per month would not cause the 
veteran undue hardship.

In June 2005, the appellant submitted an updated accounting 
of her monthly finances.  These included an $89.00 car 
payment, $55.00 for car insurance, $40.00 for gasoline, and 
$45.00 for phone service.  The appellant additionally stated 
that she was supposed to share with her mother, with whom she 
was currently living, a $298.00 rent payment, $87.00 for 
utilities, $35.00 for cable television, and $80.00 for 
groceries, but that she had thus far not been able to 
contribute due to her monthly expenses exceeding her monthly 
income of $0.00.  The appellant was able to pay her personal 
expenses including car payment, car insurance, gasoline, and 
phone service (which total $229.00) with the $250.00 special 
apportionment that she received.

In April 2006, the veteran submitted an updated accounting of 
his monthly finances.  This included a VA disability income 
of $2,393.00, and expenses of $500.00 for rent, $500.00 for 
food, $250.00 for utilities, $600 for other living expenses 
(including cable television, water, gas, telephone service, 
insurance, property tax, and internet service), and $460.00 
for probation payments, gasoline, haircuts, and laundry.  His 
total monthly expenses were $2,310.00.  The veteran's net 
monthly income exceeded his expenses by $83.00 per month.

While the veteran reported that his monthly income exceeded 
his monthly expenses by only $83.00, it appears that he could 
be more frugal with his expenses without undergoing hardship.  
Specifically, the veteran reported some of his monthly living 
expenses as including cable television and internet service.  
Cable television and internet service do not constitute 
necessities the deprivation of which would cause the veteran 
undue hardship.  Nevertheless, although it appears in this 
case that the appellant has significant medical disabilities 
which prohibit her from obtaining employment, and that her 
monthly expenses exceed her monthly income, the Board finds 
that the award of a special apportionment in excess of 
$250.00 per month is not warranted.  While the Board 
recognizes that the appellant would like to share with her 
mother the rent, utilities, cable television, and groceries 
expenses, there is no indication that her mother is unable to 
pay these expenses singly, and the appellant was able to pay 
her personal expenses (car payment, car insurance, gasoline, 
and telephone service) with the $250.00 special apportionment 
she received prior to her divorce from the veteran.  
Additionally, when the $250.00 special apportionment payment 
is added to the veteran's monthly expenses, his total monthly 
expenses are $2560.00, an amount which exceeds his current VA 
disability income of $2,393.00.  Given, however, that the 
veteran could be more frugal with his expenses, the Board 
finds that the award of a special apportionment of $250.00 
per month is equitable in this case and does not cause undue 
hardship to the veteran.  As the remainder of the veteran's 
expenses appears to be reasonably stated, the Board finds 
that an award in excess of $250.00 would cause the veteran 
undue hardship.

As a special apportionment award in excess of $250.00 would 
cause the veteran undue hardship, the claim for increased 
award must be denied.  The benefit-of-the-doubt rule has been 
considered in making this decision.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2003 and March 2006; 
special apportionment decisions in October and November 2003; 
and a statement of the case in January 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2006 supplemental statement of the 
case.

In this case, additional special procedural requirements 
apply.  A claim for an apportionment is a "contested claim" 
and is subject to special procedural regulations as set forth 
in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The Board finds 
that the contested claims procedures have been followed in 
this case.  In particular, each party has been provided 
notices and determinations related to the contested claim, 
and both parties have been advised of the applicable laws and 
regulations.  Given that the disposition herein is favorable 
to the veteran, the Board finds that any failure to provide 
the necessary notice is harmless error, and further finds 
that the veteran is not prejudiced by the Board's 
consideration of the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1995).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

The award of a special apportionment of the veteran's VA 
disability benefits in excess of $250.00 per month, prior to 
February 23, 2005, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


